_kORDER
Considering respondent’s request for transfer to disability inactive status, the findings and recommendation of the hearing committee and the responses thereto filed by the parties, and considering the record,
IT IS ORDERED that Gregory J. Avery, Louisiana Bar Roll number 2618, be and he hereby is reinstated to active status from interim disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C)(3). This order shall be effective immediately.
IT IS FURTHER ORDERED that before the court considers the merits of this disciplinary proceeding, respondent and the Office of Disciplinary Counsel shall submit written briefs addressing whether the sanction recommended by the disciplinary board is appropriate. The briefs shall be filed in this court no later than twenty days from the date of this order.
FOR THE COURT:
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana